t c memo united_states tax_court douglas e kahle petitioner v commissioner of internal revenue respondent docket no filed date p an individual owned rental real_estate which produced passive losses under sec_469 i r c p was also a partner in partnership a which had nonpassive losses from a nonrental real_estate operation held p could not combine the rental operation and nonrental operation into a single undertaking and thus could not deduct passive losses as active losses because the resultant undertaking would not pass the common location ownership test of sec_1_469-4t temporary income_tax regs fed reg date and because the de_minimis exception of sec_1_469-4t temporary income_tax regs fed reg date is not satisfied held further p was liable for additions to tax under sec_6653 and sec_6661 i r c and for a penalty under sec_6662 i r c douglas e kahle pro_se veena luthra for respondent memorandum opinion tannenwald judge respondent determined the following additions to tax and penalty for petitioner's federal income taxe sec_1 year additions to tax i r c secs penalty a a a dollar_figure dollar_figure dollar_figure -- dollar_figure -- -- dollar_figure after concessions the issue before us is whether petitioner's rental operations may be combined with a nonrental partnership operation so that petitioner may deduct losses from the rental operation as nonpassive losses based on our decision on this issue we shall have to decide whether petitioner is liable for additions to tax for delinquent filing negligence and substantial_understatement and an accuracy-related_penalty for negligence there are no deficiencies due because of net_operating_loss carrybacks to the years and from the taxable_year however it is necessary to determine whether deficiencies would otherwise have been due if not for such carrybacks in order to determine whether additions to tax are proper 21_tc_191 affd 216_f2d_693 1st cir and cases cited thereat see also 105_tc_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulation of facts and attached exhibits are incorporated herein by this reference and found accordingly petitioner is an individual residing at the time the petition in this case was filed in virginia beach virginia the returns for the periods here involved were filed with the internal_revenue_service at norfolk virginia petitioner's individual return for the taxable_year was filed delinquently on date petitioner's individual return for the taxable_year was filed delinquently on date petitioner was general_partner of the pilot house associates ii partnership associates associates built the pilot house condominium project project and the condominium units were owned by associates until sold associates constituted for purposes of sec_469 a nonpassive activity of petitioner for the taxable years and associates reported the following gross_receipts and cost_of_goods_sold for the years at issue gross_receipts cost_of_goods_sold gross_income dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number petitioner's shares of associates' nonpassive losses were as follows year loss dollar_figure big_number in associates sold two units of the project pilot house unit and pilot house unit to petitioner during and petitioner rented out these units he owned and rented out other units that are not the subject of this dispute we shall refer to petitioner's rental of units and as the rental operation petitioner's gross_income with respect to the rental operation was as follows unit dollar_figure big_number -0- -0- petitioner incurred losses with respect to the rental operation as follows unit dollar_figure big_number dollar_figure big_number in petitioner sold unit statutory and regulatory framework the issue before us is whether petitioner's rental operation should be classified as a nonpassive activity for purposes of sec_469 that section was designed to limit deductions of losses from passive activities s rept 1986_3_cb_713 to this end taxpayers generally may not deduct passive_activity_losses except against passive_activity income sec_469 rental activities are generally passive sec_469 the passive_loss_rules involve three terms of art operations are the most basic business unit under the regulations undertakings consist of one or more operations activities consist of one or more undertakings application of the rules hinges on a determination of whether the taxpayer's operations can be combined into undertakings and then into activities for the purpose of aggregating passive_income and passive losses and active income and active losses this determination is made according to the rules set out in sec_1_469-4t temporary income_tax regs fed reg date this section is made applicable to the tax years at issue by sec_1_469-11 income_tax regs the initial determination is whether each operation involved is a separate undertaking each undertaking owned by a taxpayer is usually then a separate and distinct activity sec_1_469-4t b temporary income_tax regs fed reg in certain cases however a taxpayer may aggregate its separate undertakings into a single activity sec_1_469-4t k temporary income_tax regs fed reg operations that constitute a separate source_of_income are treated as a single undertaking only if the operations are conducted at the same location and owned by the same person sec_1_469-4t temporary income_tax regs fed reg operations are separate undertakings if one of these two prongs is not met sec_1_469-4t c i temporary income_tax regs fed reg operations are owned by the same person if and only if one person within the meaning of sec_7701 is the direct owner of such operations sec_1_469-4t temporary income_tax regs fed reg the term person includes an individual partnership_association company or corporation sec_7701 even if two operations are considered the same undertaking under the foregoing location ownership test rental operations and nonrental operations are still considered to be separate undertakings unless less than percent of the gross_income of the paragraph c undertaking is attributable to either the rental or nonrental operation the de_minimis exception sec_1_469-4t ii and iii temporary income_tax regs fed reg a combination undertaking is then subject_to the predominant character rule under sec_1_469-4t temporary income_tax regs supra with reference to sec_1_469-1t temporary income_tax regs fed reg date a combined rental-nonrental undertaking has the character of the rental operation only if the gross_income from the combined operation represents amounts paid principally for the rental of property that is the entire undertaking is treated as rental or nonrental depending on the predominant character of the income if a rental operation is classified as a separate undertaking it may be combined under certain circumstances only with another rental undertaking into a single activity sec_1_469-4t temporary income_tax regs fed reg there is no possibility under the regulations for a rental undertaking to be combined with a nonrental undertaking into one activity thus if rental and nonrental operations cannot be combined into one undertaking under the regulations they cannot be combined at all discussion combination of operations into one undertaking petitioner incurred losses with respect to the rental operation rental real_estate losses would normally be passive sec_469 petitioner seeks to deduct those losses as non- passive losses this may only be accomplished if the rental operation is combined with petitioner's share of the nonpassive project into one undertaking neither party contends that petitioner's rental operation is not a rental real_estate operation also both parties agree that associates' project is a nonpassive nonrental operation it is the possible combination of this rental operation with this nonrental operation upon which the parties do not agree the combination of operations into undertakings occurs using the two-pronged test found in sec_1_469-4t temporary income_tax regs supra applying the first prong it is clear that petitioner's rental operation and associates' project are conducted at the same location sec_1_469-4t temporary income_tax regs fed reg but the combination fails the second prong of the test because the two operations are not owned by the same person id sec_1_469-4t temporary income_tax regs supra is clear that operations are owned by the same person if and only if one person within the meaning of sec_7701 is the direct owner of such operations emphasis added units and are owned by petitioner a natural_person whereas the project is owned by the associates partnership a separate legal person see wiseman v commissioner tcmemo_1995_203 petitioner points to sec_1_469-4t temporary income_tax regs fed reg and argues that effective_control is the measure of ownership under sec_1_469-4t temporary income_tax regs supra sec_1_469-4t temporary income_tax regs fed reg makes common_control as defined in sec_1_469-4t temporary income_tax regs supra a precondition to the aggregation of trade_or_business undertakings into a single activity not the combination of operations into a single undertaking furthermore by its plain language this provision does not apply to rental operations moreover the reference to direct ownership in sec_1_469-4t temporary income_tax regs supra makes it clear that ownership not control is the relevant factor in determining combinability under this section thus because we find that the ownership test of sec_1_469-4t temporary income_tax regs supra has not been met we hold that petitioner may not combine the rental operation and his share in associates' nonpassive operations into a single undertaking see wiseman v commissioner supra see also mertens law of federal income_taxation sec_24cdollar_figure cf 943_fsupp_603 e d va in any event petitioner cannot succeed herein because he cannot satisfy the de_minimis exception of sec_1_469-4t temporary income_tax regs supra sec_1_469-4t and ii a temporary income_tax regs fed reg date provides applicability i in general this paragraph f applies to a taxpayer's interests in trade_or_business undertakings within the meaning of paragraph f ii of this section ii trade_or_business undertaking for purposes of this paragraph f the term trade_or_business undertaking means any undertaking in which a taxpayer has an interest other than -- a a rental undertaking emphasis added for both years at issue the project had no gross_income because associates' cost_of_goods_sold exceeded its gross_receipts on project sales see 106_tc_268 supra pp because the project had no gross_income the gross_income from the rental operations cannot be less than percent of the project's gross_income and the rental operation cannot be combined into the active project operation in neither operation had any gross_income so the exception cannot be applied in when the rental operation had gross_income of dollar_figure the project operation could be combined via the de_minimis exception and the predominant character rule_of sec_1_469-1t temporary income_tax regs supra into the rental operation a result neither party seeks although petitioner attempts to rely upon the de_minimis exception it would work only to his detriment in this case cf moore v united_states supra pincite additions to tax and penalties for the taxable_year respondent has determined additions to tax for delinquency negligence and substantial_understatement under sec_6651 sec_6653 and sec_6661 for the taxable_year respondent has determined an addition_to_tax for delinquency under a and a penalty for negligence under sec_6662 petitioner has the burden_of_proof which is not lessened in a fully stipulated case rule a 104_tc_518 95_tc_82 affd 943_f2d_22 8th cir petitioner has conceded that the returns for both years at issue were filed delinquently and has offered no other evidence on the issues of additions to tax and penalties which he did not address in his brief accordingly we sustain respondent's determinations to reflect the foregoing and concessions of the parties decision will be entered under rule
